Citation Nr: 0323523	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  01-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a cold 
injury of the hands and feet, to include arthritis of the 
knees.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 
INTRODUCTION

The veteran was in active service from September 1947 to 
September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO decided that new and 
material evidence adequate to reopen the claim of service 
connection for residuals of a cold injury had not been 
submitted.  

In April 2003, the veteran had a personal hearing with a 
Decision Review Officer at the RO.  In a May 2003 
supplemental statement of the case, the Decision Review 
Officer found that new and material evidence had been 
submitted to reopen the claim, but continued to deny the 
claim for service connection.  Whether a previously denied 
claim should be reopened is a jurisdictional matter that must 
be addressed before the Board may consider the underlying 
claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 
Therefore, regardless of the RO's action, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection.

The present Board decision addresses the preliminary issue of 
whether new and material evidence had been submitted to 
reopen a previously denied claim of service connection for 
residuals of a cold injury, and the Board finds favorably on 
that issue.  The question of the merits of the claim for 
service connection for residuals of a cold injury of the 
hands and feet requires additional development, as discussed 
below.


FINDINGS OF FACT

1.  An unappealed RO decision dated in February 1998, of 
which the veteran was notified of in March 1998, denied his 
claim of service connection for residuals of a cold injury of 
the hands and feet, to include arthritis of the knees.    

2.  Additional evidence submitted since the February 1998 
rating decision includes evidence which is neither cumulative 
nor redundant, which bears directly and substantially upon 
the specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
residuals of a cold injury.


CONCLUSION OF LAW

As new and material evidence has been submitted since the 
RO's February 1998 rating decision, the requirements to 
reopen the veteran's claim of service connection for 
residuals of a cold injury of the hands and feet, to include 
arthritis of the knees have been met.  38 U.S.C.A § 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1998, the RO denied service connection for 
residuals of cold injuries to the lower extremities.  The 
veteran was notified of this decision as well as his 
procedural and appellate rights by a March 1998 letter.  The 
veteran did not file a notice of disagreement.  In October 
1999, the veteran petitioned to reopen his claim.

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2002).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  Evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
38 C.F.R. § 3.156(a) (2001); Struck v. Brown, 9 Vet. App. 
145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence is 
"material" if it bears directly and substantially upon the 
specific matter under consideration as well as if by itself 
or in connection with evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2001).  However, there is 
no requirement that the evidence be so significant that it 
changes the outcome of the prior decision.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  These changes do not 
apply to the present case.

The Board observes that the RO, in its March 2000 rating 
decision, determined that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for frostbite of the hands and feet, to include 
arthritis of the knees.  The veteran's claim may only be 
reopened and considered on the merits if new and material 
evidence has been submitted.  See 38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a) (2001); Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).

Records submitted after the last final rating decision in 
February 1998 are considered new.  These records include a VA 
examination report, personal statements from the veteran, lay 
statements from fellow servicemen, and statements from the 
veteran's private physicians.  After reviewing the record, 
the Board concludes that the additional evidence includes 
evidence that is new and material, specifically the April 
2003 VA examination report as well as private physician 
statements dated in September 1999 and April 2002.  

In the April 2003 VA examination report, the examiner stated 
that the veteran had experienced exposure to cold injury 
during service but that there was "no evidence that this 
resulted in any severe permanent secondary debilitating 
effects".  In his September 1999 statement, Dr. Curcione 
noted "it is conceivable that the extremes of cold exposure 
during the war may have led to and contributed to the 
problems that he has with arthritis in his knee".  In 
addition, Dr. Friedrich stated in an April 2002 letter that 
the veteran's present medical problems may be related to his 
tour of duty.  The aforementioned records are considered 
material because they bear directly and substantially upon 
the issue of whether the veteran's claimed current residuals 
of cold injuries to his hands and feet, to include arthritis 
of the knees were etiologically related to cold exposure 
incurred during his period of active military service.  

The Board finds that the evidence received subsequent to 
February 1998 is new and material and does serve to reopen a 
claim for entitlement to service connection for residuals of 
a cold injury of the hands and feet, to include arthritis of 
the knees.  In addition, the Board is remanding the veteran's 
claim to the RO and ordering additional development on the 
issue of entitlement to service connection for residuals of a 
cold injury of the hands and feet, to include arthritis of 
the knees.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003); 38 C.F.R. § 19.9(a)(2) 
(2002).  


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for residuals of 
a cold injury of the hands and feet, to include arthritis of 
the knees.  To this extent, the appeal is allowed.


REMAND

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The record indicates that the veteran obtained treatment for 
his claimed disability with two private physicians.  However, 
the file does not contain copies of these private treatment 
records.    

Accordingly, this case is REMANDED for the following:

1.  The RO should make arrangements to 
obtain the veteran's treatment records 
from Peter J. Curcione, D.O., who 
provided a September 1999 statement 
included in the file.  

2.  In addition, the RO should also make 
arrangements to obtain the veteran's 
treatment records from Charles P. 
Friedrich, D.O., who provided an April 
2002 statement included in the file.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is hereby notified that if 
an examination is scheduled, it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 
(2002).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



